 CATERPILLAR TRACTOR COMPANYCaterpillar Tractor Company and Everett M. Cleve-land, Jonathan H. Siegel, Kathleen Virginia Mc-Pherson, and Millicent Bell. Cases 32-CA-719, 32CA-973, 32-CA-968, and 32-CA-976May 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn January 29, 1979, Administrative Law JudgeJoan Wieder issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, the General Counsel filedcross-exceptions and a supporting brief, and the Re-spondent filed an answering brief in opposition to theGeneral Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Caterpillar TractorCompany, San Leandro, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.IT IS FURTHER ORDERED that the remainder of thecomplaint be, and it hereby is, dismissed.I The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an administrative law judge's resolutions with respect to credibility un-less the clear preponderance of all of the relevant evidence convinces us thatthe resolutions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB544 (1950). enfd. 188 F.2d 362 (3d Cir., 1951). We have carefully examinedthe record and find no basis for reversing her findings.In adopting the Administrative Law Judge's finding that the Respondentviolated Sec. 8(aX3) and (1) by enforcing its plant rules in a more rigorousmanner against employee Cleveland because of Cleveland's status as a unionsteward. Member Penello would not rely on Gould Corporation. 237 NLRB881 (1978), in which he dissented, and Precision Castings Comnpan,. 233NLRB 183 (1977), inasmuch as those cases dealt with an employer's attemptto single out for discipline a union steward for failing to abide by his contrac-tual duty to enforce the no-strike provisions of a collective-bargaining agree-ment.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence, it has been decided thatwe violated the law, and we have been ordered topost this notice. We intend to carry out the order ofthe Board and abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these rights.WE Wnl.L NOT interfere with, restrain, or coerceour employees by disciplining or in any othermanner discriminating against them for engagingin protected concerted activities.WE WILL.. NOT deviate from our disciplinarysystem and reprimand or otherwise disciplineour employees because of their interest in or ac-tivity on behalf of United Automobile, Aero-space. and Argicultural Implement Workers ofAmerica, Local No. 76, or any other labor or-ganization.WtE wIl.L NOr in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of rights guaranteed them by Section 7 ofthe National Labor Relations Act, as amended.Wi- wui.i. make whole Everett M. Clevelandfor any loss of earnings he may have sufferedbecause of his unlawful suspension, with interestthereon.WE WIll.t expunge from our records all unlaw-ful warning notices issued to employees EverettM. Cleveland. Kathleen McPherson, and Milli-cent Bell.CATERPIII.AR TRACTOR COMPANYDECISIONSTATEMENT OF ritE CASIJOAN WII)ER. Administrative Law Judge: This case washeard at Oakland. California, on August 16 through 18.1978.' The charge in Case 32 CA 719 was filed on Febru-arD13 by Everett M. Cleveland. The charge in Case 32CA- 973 was filed on July II. 1978. by Jonathan H. Siegel,i nless otherwise indicated, all dates herein refer to the ear 1978.242 NLRB No. 93523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattorney for Everett M. Cleveland. The charge in Case 32-CA-968 was filed on May 23 by Kathleen McPherson, andthe charge in Case 32-CA-976 was filed on May 26 byMillicent Bell. An order consolidating the four cases and anamended consolidated complaint and notice of hearing wasissued on July 26.The amended complaint alleged that Respondent en-gaged in unfair labor practices in violation of Section8(a)(1) and 8(a)(3) of the National Labor Relations Act, asamended (hereinafter called the Act), 29 U.S.C., §151 etseq.IssuesThe primary issues are:1. Whether Respondent violated Section 8(a)(1) of theAct by threatening, warning, and disciplining Millicent Bellin retaliation for her engaging in protected concerted ac-tivity.2. Whether Respondent violated Section 8(a)(l) of theAct by subjecting Kathleen Virginia McPherson to formaldiscipline in retaliation for her engaging in protected con-certed activity.3. Whether Respondent violated Section 8(a)(l) and (3)of the Act by harassing and intimidating an employee at-tempting to engage in protected concerted activity; subject-ing that individual, Everett Cleveland, to discipline for hav-ing engaged in such activity; and subsequently suspendingCleveland because he engaged in protected concerted ac-tivities and because he filed charges with the National La-bor Relations Board against the Employer.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinethe witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed on behalfof all parties.Upon the entire record of the case and from my observa-tion of the witnesses and their demeanor, make the follow-ing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTCaterpillar Tractor Company, hereinafter called Respon-dent or Company, has its principal office in Peoria, Illinois,and a place of business in San Leandro, California. It isengaged in the manufacture of tractor parts. The San Lean-dro facility is the only place of business involved in thisproceeding. During the past 12 months, Respondent soldand shipped goods or services valued in excess of $50,000directly to customers located outside of the State of Califor-nia. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONUnited Automobile, Aerospace, and Agricultural Imple-ment Workers of America, Local No. 76, herein called theUnion of U.A.W., is a labor organization within the mean-ing of Section 2(5) of the Act.Preliminary MattersDuring the course of the hearing, the parties entered intoa settlement stipulation and agreement on the issues in-volved in the amended consolidated complaint in Case 32-CA-719 as to the issues related to Respondent's nonsolici-tation rule during nonworking time. By Order dated Sep-tember 5, 1978, I found that the settlement agreement effec-tuated the policies of the Act and that the issues involved inthe amended consolidated complaint in Case 32-CA-719relating to the nonsolicitation rule should be severed fromthe consolidated proceeding. As a condition to approvingthe settlement, it was required that the agreed-upon noticebe posted for the requisite term; that the Regional Directorinform the Division of Judges of the National Labor Rela-tions Board that the terms and conditions of the notice havebeen complied with; and that with such notification thesevered portion of the complaint would be dismissed.On November 16, Jonathan H. Siegel, a party herein,filed a letter petition requesting that the hearing in this pro-ceeding be reopened because one of the alleged discrimi-natees, Kathleen McPherson, was suspended subsequent tothe close of the hearings in these proceedings. An Order toShow Cause was issued on November 16, and in replycounsel for the General Counsel indicated for the first timeto me that a charge had been filed by Mr. Siegel in Case 32-CA-1374 based on the facts and circumstances alleged inthe petition to reopen these proceedings. Inasmuch as Gen-eral Counsel stated that the Charging Party withdrew thecharge in Case 32-CA-1374, the General Counsel has in-vestigated Case 32-CA- 1374 and had the discretion to issuea complaint, which has not been issued, and the petitionerfailed to show the relevance of post-hearing conduct to themerits of the case here under consideration, it is concludedthat good cause for reopening the instant proceedings hasnot been shown. Accordingly, the petition to reopen ishereby denied.III. THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent's San Leandro plant manufactures tractorparts. The different activities of the plant are divided intounits called departments. These proceedings involve threeseparate departments, numbered 98, 96, and 94cc. Some ofthe employees of these three departments have been repre-sented by the U.A.W. since 1974.A. Matters Relating to Millicent BellThe complaint in Case 32-CA-976 alleges that Respon-dent, through its agent Foreman Melford Crawford (Craw-ford), interfered with, restrained, and coerced Millicent Bellin the exercise of her rights guaranteed in Section 7 of theAct by issuing to Bell a verbal reprimand. Bell has workedfor Respondent for approximately 7 months as a first shiftpacker in department 98. Department 98 has a total of 76employees, members of the U.A.W. The foreman in charge524 CATERPILLAR TRACTOR COMPANYof the first shift is Melford F. Crawford, who assumed thejob in January.'The work hours for the first shift are 7:18 a.m. to 3:48p.m. The lunch hour is 11:48 a.m. to 12:18 p.m.The incident on May 2 involved inquiring about the jobclassification of another employee. On that day an operatorwho was newly assigned to a packaging machine' was hav-ing difficulty operating that machine. Crawford went overto the machine site to assist, but was unable to solve theproblem. The former operator of the machine, Tom Harris,'was passing by at the time, so Crawford stopped him toseek his assistance. While the three were standing next tothe machine trying to resolve the difficulties, Bell left herwork station and asked Tom Harris what his job was, fork-lift driver or shrink-pack operator. Harris did not reply.Crawford instructed Bell to return to her work station. Bellreplied that it was her duty as a member of the U.A.W. toinquire as to what job classification people were workingunder. The three men then returned to resolving the diffi-culty with the machine, and Bell continued walkingthrough a portion of the department to acquire stored ma-terials required in her job. She acquired the needed materi-als and returned to her workbench. She had no further con-versations with Harris. Crawford did not enter Bell'scomments in her personnel file.Later the same day, May 2, Bell and Crawford had fur-ther discussion involving the work jurisdiction issue. Craw-ford estimated that the second conversation lasted about 5minutes. The record is not clear as to how their seconddiscussion arose. Crawford testified that Bell came over tohis desk. Bell testified' that approximately 1 hour after hercomment to Harris, Crawford called her over to his desk,stating that it was not her job to inform fellow employeesthat they were working out of classification. Crawford fur-ther instructed Bell that, as foreman, he directed the work-ers in his department a:xl if any work jurisdiction issuesarose, it was the steward who must raise the question. Bellreplied that as a member of the Union, she was obligated toknow the terms of the union contract, and she also feltobligated to inform fellow union members when a contractviolation occurred. Bell also told Crawford that he, as amember of management, had no right to proscribe thescope of her union obligation.Bell then inquired when Crawford would allow her todiscuss union matters, including work jurisdiction ques-tions, with coworkers. Crawford testified that he repliedthat Bell could talk about job classifications while workingif the discussion did not disrupt productivity.I do not credit Crawford's testimony. It appears highlyunlikely that the remainder of the conversation would have'Crawford has been a member of a union. He was hired at Caterpillarover 15 years ago as a machinist and was a steward for approximately 6months for the International Association of Machinists (I.A.M.). Later hebecame a forklift driver and joined the Teamsters Warehousemens' Union.The U.A.W. assumed the representational obligations of the Warehouse-mens' Union. Crawford testified that he left the Union.Called a shrink-pack machine.4Tom Harris was recently assigned as a forklift driver under Crawford'ssupervision.5 There is very little disparity between the testimony of Bell and Crawfordregarding the content of the conversation. Where there is a disparity, I creditthe testimony of Bell based on her much clearer recollection of the content ofthe conversation.occurred if Bell had been informed that it was permissibleto discuss job classifications while working. Crawford ad-mits that, in response to a question by Bell regarding thepermissibility of discussing job classifications during breaks,he replied that there was no such thing as a break at theplant and that any trips away from one's work station werepermitted only for personal relief or for work-related mat-ters. Bell then asked Crawford if she could go to the bulletinboard which contained the rules that Crawford cited aboutpersonal relief, and Crawford replied that he would not al-low this during worktime. Bell then asked, if she gave upone of her trips to the coffee machine to instruct or inquireabout job classifications, would this be permissible; Craw-ford replied that he would not allow that either. Crawfordstated that he would not allow Bell to instruct other em-ployees instead of going for coffee because it would be adisruption in the section.Crawford indicated again that it was not Bell's job todiscuss contract violations. She replied, according to Craw-ford: "Giving as a ridiculous example, 'You mean I'm up atthe bathroom and one of the ladies asks me about the con-tract, I have to tell them to go talk to a steward, or I can'tanswer that?'" Crawford admits replying to this inquiry"[t]hat he did not care what an employee did in the rest-room, that he did not care if an employee played with him-self in the restroom."6Bell stated that she then asked for a steward. Crawfordthen decided to give her a verbal warning, which is disci-plinary action. Crawford does not recall exactly when hemade the decision to issue a verbal warning; it was eitherprior or subsequent to Bell's request for a steward. How-ever, he stated that the decision to issue the warning wasnot based on Bell's request for a steward. He asserts thatthe basis for his decision to give a verbal reprimand forwasting time was Bell's leaving her work station to inquireas to Harris' job classification as well as her wasting timewhen she discussed the matter later with Crawford. Craw-ford then stated that he made the decision to issue the ver-bal reprimand when he had no more answers for her duringthe conversation. He does not recall if he told her his rea-sons for issuing the verbal reprimand.DiscussionThe record clearly establishes that Crawford has in thepast given verbal warnings to other employees for wastingtime. For example, Crawford gave Bell a warning on Feb-ruary 15 for excessive talking. He also gave Bell a verbalwarning for wasting time on March 6 when she was readinga newspaper at her work station before the shift had ended.' Crawford later apologized for the comment pursuant to a directive fromhis supervisor, Mike Oakey. Crawford was not disciplined for the comment.Oakey testified that there is a company policy regarding abusive languagewhether it be profane or just in poor taste. Such language is not to be toler-ated by hourly employees, weekly employees, or management employees.When Oakey heard about Crawford's remark to Bell, he warned Crawfordabout making similar statements in the future, indicating that they would notbe acceptable. Oakey stated that he had never heard of a similar incidentwhere management directed language in similar poor taste or so provoca-tively to an employee under his supervision. It should be noted that Oakey'stestimony is extremely relevant to the complaint regarding Everett Cleve-land's suspension, discussed hereinafter.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is also clear that Respondent does not have specificallydesignated work breaks. The Company does post noticesaround the facility entitled "Personal Time." As pertinent,the notice states:We do not schedule individual rest periods during theworkday. Instead, all employees both male and femaleare permitted to leave their work stations as they re-quire for personal needs, or to use the vending equip-ment. This applies to all operations at the San Leandroplant. We believe that flexibility in the use of such timebest meets the variable needs of individuals; and thatthis practice conforms with State and Federal statutoryrequirements.According to Kathryn Lyn Wade, a labor relations repre-sentative with Caterpillar Tractor Company, in charge ofadministering the U.A.W. contract, there are no writtenrules relating to personal time other than the notice. Theydo have certain unwritten practicies regarding personaltime, and it is the obligation of the foreman to instruct theemployees on these rules. In general, the unwritten rulesare: If employees need to use the vending machine, canteenequipment, or restroom, they are allowed to as needed.Once they acquire their beverage or meet other personalneeds, the employees are expected to return to their workareas and resume working.The issue, therefore, is simply whether Bell was disci-plined for wasting time or engaging in protected concertedactivity.Crawford testified that if Bell had just made the commentto Harris and returned to her work station, he would nothave given her a verbal reprimand. Accordingly, it was thesecond discussion regarding job classifications which led tothe disciplinary action. Based on Crawford's testimony, Ifind that the second discussion was part of the grievanceprocedure.7As pertinent, Crawford described the grievanceprocedure as follows:Step I of the grievance procedure provides that any em-ployee shall present the facts to the immediate supervisorwhen the grievance arises. The supervisor and the employ-ees discuss the grievance and try to resolve the problemprior to calling for a steward. Crawford admitted that if oneemployee felt that other employees were working under im-proper job classifications or were assigned work they werenot properly to do, it would be a grievable issue. Crawfordfurther recognized that under the contract, the first stepthat an employee would take is try to speak to the immedi-ate supervisor. Additionally, Crawford further admittedthat it was exactly this type of activity Bell was engaged inwhen they held a discussion as to when job classificationswere the subject of permissible conversation between em-ployees. Finally, Crawford stated that he had never beforegiven anyone a reprimand for wasting time when that indi-vidual had been talking to him. In the past Crawford hadgiven reprimands only where employees were talking to fel-low employees.Furthermore, the freedom to discuss the provisions of thecollective-bargaining agreement is an activity protected by7 Crawford stated that he was familiar with the U.A.W. provisions regard-ing grievance procedure.the Act. An employee's expression of view on the provisionsof the agreement with a supervisor, rather than a fellowemployee, is likewise protected. Diagnostic Center HospitalCorp. of Texas, 228 NLRB 1215 (1977). The record clearlyshows that Respondent's employees are permitted to en-gage in other than work-related conversation so long as it isnot disruptive of production. Even if employees were notpermitted to engage in casual conversation, and Bell's con-versation was deemed excessive, Respondent's argumentthat Bell's exploring the parameters of what Crawford, herforeman, considered allowable union activity, was so dis-ruptive of production as to warrant the imposition of disci-pline, is without merit.The processing of a grievance is protected concerted ac-tivity. Clara Barton Terrace Convalescent Center, a Divisionof National Health Enterprises-Delfern, Inc., 225 NLRB1028 (1976). Disciplinary action precipitated by the takingof worktime to pursue a grievance, particularly where theaction taken by Bell, according to the disciplinarian, is con-sonant with the established grievance procedure, is boundto discourage a recourse to that procedure for fear that thetime taken might subject an employee to reprisal. I find,therefore, that the disciplining of Bell for following the es-tablished grievance procedure is a violation by Respondentof Section 8(a)(1) of the Act.B. Matters Relating to Kathleen McPhersonThe complaint in Case 32-CA-968 alleges that Respon-dent, through its agents Dennis Hundoble. Joe Rickey, andKatherine Lyn Wade.8interfered with, restrained, and co-erced Kathleen McPherson in the exercise of her rightsguaranteed in Section 7 of the Act by issuing a writtenreprimand.McPherson has been employed at Caterpillar for ap-proximately 1-1/2 years. Her job classification is IK24,9which is the lower classification of forklift driver. McPher-son started working in department 96 but was transferred todepartment 94cc on March 6. Prior to her assignment todepartment 94cc, all the drivers were classified as 1K21's.'01. Department 94ccThis department is approximately I mile distant from themain office area and is serviced by a shuttle bus. Building94cc is the San Leandro plant's new warehouse. The de-partment was established to permit consolidation of all ex-isting storage areas and implement a new materials han-dling system.Department 94cc has three major functions: to store andretrieve raw stock, rough castings, and cardboard. The de-partment is a large warehouse. Adjacent to department94cc is a manufacturing area known as Building BB.8 All are supervisors, as Respondent admitted in its answer to the com-plaint.9 The higher classification of driver is I K21.I Subsequently, three other IK24 drivers were assigned to department94cc.526 CATERPILLAR TRACTOR COMPANYThe foreman of department 94cc is Joseph John Simi."The warehouse was designed by Dennis Hundoble2who isoften present in the department and acted as foreman inSimi's absence.Department 94cc employees are represented by theU.A.W. as well as by the I.A.M., and there are some weeklysalaried employees who are not affiliated with any union.The U.A.W. members are classified as either IK21 or IK24drivers; these classifications do not apply to I.A.M. mem-bers.The job descriptions of the different truckers are con-tained in Appendix A to the union agreement. A IK21truckdriver is described in the contract as follows:Operates any automobile truck and/or truck tractorwith trailer combination with a license capacity of lessthan 59,000 pounds. Performs loading and unloadingfunctions either manually or with power equipment.Complies with all traffic laws and regulations. Main-tains fuel, lubricant, tire pressure and coolant require-ment. Changes tires and performs repairs on the road.A IK24 power trucker is described in the contract asfollows:Operates a power driven lift or platform truck to load,unload, transport and tier material, equipment andsupplies as directed. Assumes responsibility for servic-ing of truck and reporting all mechanical defects.Wade testified that the job descriptions contained in Ap-pendix A to the local agreement are considered by manage-ment as not providing any kind of work jurisdiction but asmerely describing the major rate-setting characteristics ofthe job. Additionally, management stated that all the dutiesof the two different types of truckers are not included in thecontract. The I K21 and I K24 classifications are further de-scribed as combination jobs.'32. Events leading to the issuance of a formal warningThree days after being assigned to department 94cc, Mc-Pherson, on March 9, filed a grievance. This grievance wasconsidered by Respondent to be the first of a series of repet-itive grievances filed by McPherson involving the duties ofthe two truckdriver classifications hereinbefore described.The efforts expended to file the series of grievances involv-ing the combination jobs were considered as wasting time.On May 22, at the start of the workday, McPherson re-quested a steward to file a grievance, indicating that thegrievance involved the combination job problem. The re-quest was made to Hundoble, who was substituting for Simi" Simi was hired by Caterpillar in 1968 as a factory accounting clerk. In1973 he was promoted to the position of office services coordinator and in1976 became a manager.21 Hundoble is a materials distribution general foreman on special assign-ment for the past 2-1/2 years. He has been employed by Caterpillar 13-1/2years, having first been hired as a machinist. He was a member of I.A.M.Hundoble designed department 94cc, which required his frequent presencein that department.3 According to management this means that if an employee is required todrive an over-the-road truck for a portion of the day he would be classifiedas a IK21. Consequently, even if the work performed by the same employeefor the remainder of the day consisted of the exact same duties as a I K24trucker was assigned, he would be paid at the highest classification; i.e., aIK21.as foreman of department 94cc for the week of May 22through May 26. Simi had previously mentioned to Hun-doble that McPherson was filing what he considered "repet-itive grievances." Acting on this information from Simi,Hundoble indicated to McPherson that she had previouslyfiled that particular grievance on numerous occasions,which the Company considered wasting time. Hundoble in-dicated that he would call a steward for her and said hewould get back to her on the wasting time problem. He didnot tell her he was going to take any further disciplinaryaction.Hundoble then examined McPherson's foreman-em-ployee file and ascertained from the file that she had re-ceived previous verbal warnings and reprimands for filingrepetitive grievances. Hundoble decided under the Compa-ny's progressive discipline system to issue a formal writtenwarning relating to her filing the combination job griev-ances.To ascertain if he was on solid ground and prior to issu-ing the warning, Hundoble called Wade, indicating thathe wanted to give McPherson a formal warning for wastingtime because she continued to file grievances regarding thecombination job problem. Wade testified that she stronglyurged Hundoble not to issue the warning, inasmuch as ameeting was scheduled with the U.A.W. the following dayand she planned to raise the issue of repetitive grievances atthat meeting. According to Wade, Hundoble felt verystrongly about issuing the warning, so she volunteered tospeak with her supervisor Jerry Brust, the employee rela-tions manager." Brust informed Wade that if the warningwas warranted, it should be issued. He then opined that ifat a later date an agreement were reached with the Unionregarding McPherson's grievances, she could then file an-other grievance to resolve the issuance of the formal warn-ing. Wade then telephoned Hundoble to relay Brust'sviews.Hundoble also telephoned Joseph Rickey, the generalforeman of the building, who had to attend the issuance ofany formal warning and who was Simi's superior, to informhim of his actions.'" Rickey replied "[F]ine, go ahead."Hundoble issued the formal warning. He indicated thathe never reviewed the individual grievances that led to hisissuance of that warning. The warning was presented in anarea referred to as a lunchroom. The warning listed fivegrievances that were relative to the work assignments madeto I K21 and I K24 truckers. Hundoble told McPherson thatthe listed grievances were repetitive grievances, the filing ofwhich were considered wasting time. Hundoble said thatshe had been warned previously by Simi about wasting timein this manner.' Hundoble then stated that if McPherson1 Wade participated in a negotiation of the present U.A.W. contract." Brust did not testify.16 Rickey did not testify."7 There is a dispute between the parties regarding the number of timesSimi told McPherson that she was wasting time by filing repetitive griev-ances. McPherson remembered that Simi warned her once on May 10 thatrepetitive grievances were considered wasting time. The foreman-employeefile indicates that three verbal comments were made to her. McPherson fur-ther remembers that Simi told her that she was filing repetitive grievances;however, some confusion may have arisen regarding the fact that repetitivegrievances were considered wasting time. Wasting time is, under the unionagreement, a subject of discipline. Inasmuch as formal notations were madein the foreman-employee record (hereinafter referred to as FER) the da ofeach occurrence, the FER will be credited.527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled another grievance on the same issue she would be sub-ject to further discipline.After Hundoble read the warning to her, he asked Mc-Pherson if she had any comments. There was a brief discus-sion concerning the job classification problem. There is noindication that McPherson understood combination jobsand how employees assigned to such jobs performed theirassigned duties. There appears, in fact, to be no such under-standing between McPherson and management because ac-cording to Hundoble, she indicated that she felt the warn-ing was not fair because the grievances were all different.Hundoble was surprised, and he said he would get back toMcPherson and (Chief Union Steward) Cleveland (who wasassisting her in filing her grievances) on that issue afterchecking her allegation that there were differences in thegrievances. At this time McPherson also indicated that thearticles cited in the grievances were different, the settle-ments requested were not the same, and the relief requestedwas different in each instance. Hundoble then indicatedthat he did check into the matter; but he later testified thathe requested that Rickey, who was returning to the samebuilding that had the offices in which the grievances werefiled, check into the allegation that the grievances were dif-ferent as soon as he got back to the main plant. Rickeyresponded that he would and promised to inform Hundobleof his research. There is no indication that Hundoble him-self reviewed the grievances or that Rickey detailed the con-tent of the grievances so that it might have been ascertainedthat there were differences sufficient to avoid the character-ization as repetitive grievances.The grievances listed in the formal warning were:The grievance of March 9, 1978This grievance was filed 3 days after McPherson's trans-fer to department 94cc. The reasons given in the grievancefor the filing included her assignment of duties other thanthose she was led to believe she would be assigned at thetime she was transferred to department 94cc. The addi-tional duties were the loading and unloading of vans, a jobwhich had previously been accomplished by the higherrated K21 truckers. McPherson felt she was ill-trained toperform these additional duties. McPherson also stated thatanother employee with equal seniority actually requestedthe assignment to 94cc but was bypassed. Accordingly sheattributed the reassignment to her union activities, charac-terizing the transfer as an attempt to "separate her from themain plant." The articles of the contract allegedly violatedwere 17.2 and 9.3.'"I Art. 17.2 provides, as pertinent:The Company and the Union shall not, in discharging their respectiveresponsibilities under this contract, be discriminatory of any employeesbecause of nationality, race, sex, political or religious affiliation, ormembership in any labor or other lawful organization.Art. 9.3 provides:In the event such opening is to be filled by reassignment within thebargaining unit, the reassignment shall be based on real and practicalconsiderations, without discrimination; if the reassignment is not basedon such reasons, then it shall be made on the basis of seniority.The grievance was considered at the second step and ananswer was given to McPherson as follows: "The majorportion of Miss McPherson's duties were moved to section94, 1933 Davis Street. She moved in [sic] with them. Therehas been no contract violation." The answer does not ad-dress itself directly to the question of combination jobs nordoes it explain how employees working in such jobs mightoccasionally do the same work as higher rated employees.Simi testified that he explained to McPherson that thejob she believed she would be assigned, moving cardboard,which was a duty she had performed at her prior job, wouldtake only 2 or 3 hours a day, and therefore she would haveto provide service to the adjacent building, Building BB.Simi's testimony is not fully credited since the grievance didnot refer to servicing another building, but specifically re-ferred to the loading and unloading of vans. In any event,the relief sought was a reassignment to her former position,which was not granted.The May 9 grievancesThe first grievance filed on May 9 resulted from an inci-dent which occurred on May 5, 1978. McPherson was di-rected to unload a van and requested a steward. The griev-ance was discussed with Cleveland and was predicatedupon an allegation that unloading vans was the work of a1K21, not a IK24. The assignment was characterized asrequiring a I K24 to perform duties out of the job classifica-tion. The grievance could not be completed on that date, soCleveland returned to McPherson's department with acompleted grievance form on May 9, 1978, which he andMcPherson discussed and redrafted. The redrafted griev-ance indicated that 1K24's were unqualified to performthose duties for which they were assigned; i.e., loading andunloading large truck trailers.Simi gave McPherson a verbal warning regarding the fil-ing of this grievance on the basis that it was repetitive andwas considered wasting time.The second grievance filed by McPherson on May 9again dealt with a directive to load or unload a large van.McPherson was told again by Simi that the continued filingof grievances on the same subject was considered wastingtime.The relief requested in the two grievances filed on May 9was different, as were the sections of the contract allegedlyviolated. One of the grievances requested an increase in thehourly rate for the IK24's assigned to perform 1K21 work.The section of the contract allegedly violated was 15.1which deals in great length with salary and income security.The other grievance filed that day alleged that it was haz-ardous to assign IK24's to perform work for which theyAs used in this Section 9.3, "reassignment" means the assignment ofan employee in the bargaining unit (I) to a job opening in the sameclassification on the same shift within the bargaining unit but under adifferent supervisor, or (2) to a job opening in a different classification,on the same shift within the bargaining unit, which has a maximum rateequal to the maximum rate of the classification to which the employeewas assigned immediately before the reassignment.528 CATERPILLAR TRACTOR COMPANYwere not qualified; i.e., the loading and unloading of largevans. The article cited in this grievance was 17.8.'9After the second grievance was filed on May 9, Simi gaveMcPherson a verbal warning for wasting time by filinggrievances on the same subject. Simi also discussed withMcPherson the loss of productivity in the departmentcaused by the time devoted to filing these grievances. Mc-Pherson does not clearly remember the warnings but, inas-much as the two warnings given that day were noted in theforeman-employee report, which was prepared the sameday as the events, I credit Simi's testimony. These were thefirst warnings given to McPherson regarding the filing ofwhat was considered repetitive grievances, the filing ofwhich is wasting time.-There was no clear statement that Simi in any way ex-plained the operation of combination jobs in giving assign-ments. Additionally, there does not appear to have been asecond-step answer to any of the grievances that were dis-cussed hereinbefore or that will be discussed hereinafter,that delineates or explains the Company's position on com-bination jobs. The assignments of duties to individuals whoare in combination job classifications is the problem whichgave rise to all the grievances discussed herein. There is noevidence that these positions and how they operate wereever explained to McPherson.'The May 10 grievanceSimi directed McPherson to unload a van and a flatbed.McPherson claimed that for the past 5 years this work hadbeen performed by 1K21's. The relief requested in thegrievance was higher pay and the assignment of more1K21's where needed by the promotion of an appropriatenumber of IK24's. The violation alleged was that of thelocal agreement citing Appendix A of the agreement, whichis the section of the contract defining the different job clas-sifications. Simi reiterated his belief that the filing of thegrievance was a waste of time and informed McPhersonthat if she continued filing repetitive grievances, he wouldissue formal discipline.t9Art. 17.8 provides:The Company shall continue to make the decisions as to whetherwork shall be performed by Company forces in any Company plant, orby others, consistent with an intention to maintain, so far as practicable,a stable work force. The Company shall make decisions of such naturewith such intention taking into consideration such factors as the scopeof the project or production requirement, relative costs, possession andavailability of Company equipment and of employees qualified to ac-complish the production without undue overtime or delay either of thespeciflc production or of any other scheduled activity, desirability ofcontinuity of relations with historic sources of supply and believed bestutilization of all the Company's plants with a view to long-term stabilityand health of the enterprise as a whole.2 Two other grievances had been filed by McPherson on April 24 andMay I regarding the combination jobs iue. These two grievances were notincluded in the formal warning. The reasons for their exclusion were notclearly explained. However, these two grievances will not be consideredherein because they were not included in the formal warning as a basis forthe issuance of the warning. The exclusion of these grievances in the formalwarning indicates that Respondent did not consider them part and parcel ofthe "repetitive grievance problem" nor a basis for the action complained ofherein.1 It appears that Simi's answer to all the grievances discussed herein isthat there were no contract violations.The May 22 grievanceThe first day Hundoble substituted for Simi.22both Mc-Pherson and Scott Gordon, a I K21 truckdriver, requested ashop steward to file a grievance. The grievance claimedthat assigning a 1K24 to do the work of a I K21 was hazard-ous because 1K24's were not familiar with the proceduresfor loading and unloading large trailers. The specific adjust-ment requested was the honoring of the contract or, in thealternative, the promotion of IK24's to the IK21 classifica-tion or the payment to 1 K24's of the higher I K21 rate whenperforming that work. Both McPherson and Gordon werelisted as grievants but only Gordon24signed the form.The record does not disclose whether this grievance wasever answered.Hundoble indicated that he was extremely sensitive toproblems involving repetitive grievances due to an incidentwhich occurred approximately 3-1/2 years prior to thehearing herein, which involved U.A.W. claims that I.A.M.members were infringing on their work jurisdiction. Thisold incident devastated production because hundreds ofgrievances were filed during a 2- to 3-month period oftime," and the main receiving and storage area of the plantwas almost shut down. Hundoble stated that no disciplinewas imposed for the filing of repetitive grievances during orsubsequent to this work jurisdiction incident. It appearsthat McPherson was the first employee disciplined for filingrepetitive grievances. Hundoble admitted that this old inci-dent was "in his mind" when he decided to issue progres-sive discipline.'6The day following the May 22 incident, the meeting be-tween the U.A.W. and Respondent was held. After discuss-ing the problem of repetitive grievances, the U.A.W. inter-national representative suggested that all the grievances beconsolidated.27Chief Union Steward Cleveland was di-rected to inform McPherson of the solution. As part of theproposal, management agreed to withdraw the formalwarning issued to McPherson.The record clearly demonstrates that this straightforwardsolution was not clearly understood by the parties involved.Cleveland told McPherson that she would have to chooseone grievance that would be pursued through the entiregrievance procedure, and the rest of the grievances were tobe dropped. McPherson refused.Wade testified that Cleveland was to select a lead griev-ance, and then she was not sure what disposition was to be22 Respondent adrmts that Hundoble was acting as a supervisor on thisday.23 The incident which led to the request was the assigning of a new I K24power trucker to unload a large trailer.4 Hundoble did not know how many grievances Gordon had filed regard-ing the combination job issue, nor did he check the file to find out.12 McPherson filed five grievances deemed repetitive dunng a 2-1/2 monthperiod of time.25 Hundoble appeared very sensitive to the combination job problem, hav-ing in that same week that he disciplined McPherson threatened anotheremployee, Laurie Gitlin, with discipline for wasting time when she requesteda steward to file a grievance involving the combination job issue. Hundoblerecognized his erroi later and apologized to Gitlin, based on the fact thatGitlin had not previously filed a grievance on the combination job issue.12 The U.A.W. official did not review the grievances filed by McPherson toascertain if they were repetitive. Wade, who represented management at themeeting, also did not review the individual grievances.529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade of the remaining grievances. According to Wade,there was no firm commitment to drop the remaining griev-ances.Hundoble, at the time of testifying, was not clear on theunderstanding leading to the withdrawal of the formalwarning. However, in an affidavit given on June 28, hestated that his understanding of the settlement was as fol-lows: "If all grievances were withdrawn except one, thewarning would not go into McPherson's file." I find thatHundoble's statement made to the Board on June 28 clearlyreflects his understanding at the time of the incidents con-sidered herein, since it was made only I month after suchincidents.McPherson, in uncontroverted testimony, stated thatCleveland never informed her that the Union was a party tothe proposed settlement or that the settlement was in factproposed by the Union. In fact, she had heard the proposalonly moments before she was given the written warning.Within a week after the issuance of the formal warning,McPherson filed with Hundoble a grievance regarding thewarning. Hundoble told McPherson that the Union andRespondent had reached an agreement. There ensued a dis-cussion regarding the details of the agreement,sand Mc-Pherson indicated that she would not drop all but onegrievance. Hundoble proceeded to rip up the formal warn-ing consistent with his understanding of the agreement. Mc-Pherson stated that as far as she was concerned the issuewas still alive. In response, Hundoble informed her that ifshe continued to file grievances on the classification issue,he would reissue the formal warning or take other disciplin-ary measures based on the filing of repetitive grievances.Respondent's positionRespondent alleged that General Counsel has not met itsburden of proof affirmatively by substantial evidence. Re-spondent also contends that General Counsel has failed toshow animus.Specifically, it is averred that the evidence does not sup-port a finding that McPherson was disciplined for engagingin activity protected by Section 7 of the Act because thefiling of repetitive grievances can be characterized as, andshould be found to be, intentional harassment of Respon-dent. To support the argument of harassment, Respondentargues that the grievances had no basis in the agreement.Further indicia, according to Respondent, of McPherson'smotive were: her admission that she was told of Respon-dent's position regarding her grievances 20 days before shewas disciplined; her grievances of May I and March 9 wereon opposite sides of the same issue; her refusal to agree to areasonable settlement to the repetitive grievance problem;the statement by her own Union's international representa-tive that he thought the filing of the same grievance overand over was a waste of everybody's time; the claim thatthe grievances were really different is transparently falsebecause some of the articles cited did not even relate to theissue at hand-such as article 17.8, which deals with sub-contracting; the desire to file a grievance on May 22 arose25 Refer to pnor discussion regarding the confusion relating to the disposi-tion of all the grievances about job classifications under combination jobdescriptions.prior to beginning the workday; the failure to protest thewarnings about filing repetitive grievances; and McPher-son's statement that she presented Respondent with a con-solidated grievance on the loading and unloading issue andoffered to withdraw the others after the formal warning wastorn up by Hundoble, cannot be credited, based on the factthat she would not agree to the settlement and the lack ofany evidence that she presented such a consolidated griev-ance.Respondent argues that the decision to issue the formalwarning to McPherson was not based on all the grievancesfiled by McPherson but just those related to the combina-tion jobs. The filing of repetitive grievances during work-time is not protected by Section 7 of the Act, Respondentargues, because it is abuse of a right created by the collec-tive-bargaining agreement; even though Respondent admitsthat the right to file a grievance during working time ispermissible pursuant to the contract. Respondent furtherstates that even if the filing of the same grievance repeat-edly is considered protected by Section 7 of the Act, Re-spondent's legitimate and substantial interest in preventingthe waste of working time allows it to discipline employeesfor filing repetitive grievances. Department 94cc, it is ar-gued, was having difficulty handling its obligations and tosome extent the time expended by McPherson in the filingof grievances required working overtime to meet its opera-tional duties.DiscussionEmployees, under Section 7 of the Act, have the pro-tected right to file and process grievances. Thor Power ToolCompany, 148 NLRB 1379 (1964), enfd. 351 F.2d 584 (7thCir. 1965); Top Notch Manufacturing Company Inc., 145NLRB 429 (1963). Contrary to Respondent's position, theprotection of the Act does not depend on the employer's orthe Board's appraisal of the merits of the grievance, such aswhether the contract disposes of the question raised in thegrievance. The merits of the grievance are irrelevant in de-termining the question of whether a right is protected underthe Act. See Mushroom Transportation Company, Inc., 142NLRB 1150 at 1158 (1963), reversed on other grounds 330F.2d 683 (3d Cir. 1964); Interboro Contractors, Inc., 157NLRB 1295 at 1298, fn. 7 (1966); Hartwell Company, Inc.,169 NLRB 412 (1968). While Section 7 shields employeesfrom potential employer discipline or other adverse actionin the exercise of Section 7 rights, it does not permit em-ployees to use grievances as a sword to gain immunity fromthe consequences of harassment. See Olympic Delivery Ser-vice, Inc., d/b/a Rocket Messenger Service, 167 NLRB 252(1967); Charles Meyers & Company, 190 NLRB 448 (1971).McPherson admits that she filed numerous grievancesover a 2-1/2 month period. It is also clear that the filing ofthe grievances was the major consideration in the decisionto issue the formal warning. Accordingly, the GeneralCounsel has clearly shown that Respondent issued the for-mal warning based on McPherson's filing of grievancesdeemed repetitive. Therefore, Respondent must prove thatMcPherson so abused her right to file grievances as to haveengaged in unwarranted harassment of Respondent.530 CATERPILLAR TRACTOR COMPANYThe merits of the grievances were not clearly resolved bythe contract. As the Respondent's representative at the ne-gotiation of the contract, Katherine Lyn Wade, admitted,the contract does not fully and clearly describe all the du-ties of a IK24 power trucker. The facts indicate that Mc-Pherson was the first trucker classified as a I K24 to work indepartment 94cc: prior to her assignment to that depart-ment, all loading and unloading was done by 1 K2 l's. Addi-tionally, as illustrated by the first grievance discussedherein, filed March 9, the bases for filing the grievance werethe transfer and the assignment of work believed to be be-yond her job classification. There was no showing that anyexplanation was made to McPherson why the duties of aIK24 included activities previously performed solely by1K21's. The only second-step grievance answer entered intoevidence in this proceeding failed to explain the operationalduties of a 1 K24 under a combination job description. Fur-thermore, according to Wade, if subsequent similar viola-tions of the contract occur, the subsequent violations can-not be noted without filing a second grievance or a third orfourth grievance."Since, according to Wade, the grievance procedure failsto provide for the addition of remedies once a grievance isfiled, McPherson's seeking additional remedies appears tohave been the only procedure available to her to gain suchadditional remedies.If McPherson were shown to have clearly understood thenuances of assignment of duties under combination-typejobs, then a strong argument for harassment might bemade. However, Wade admitted that, assuming hypotheti-cally there was no combination job description, and repet-itive assignments required job performance out of classifica-tion, she did not know if each assignment would begrievable. Wade said she would have to ask her supervisor,Mr. Brust. Accordingly, if Respondent was so highly con-cerned about the filing of repetitive grievances involvingcombination job descriptions, it would appear that it wouldinsure that the individual filing such repetitive grievanceswould clearly understand why, under the contract, a IK24and a K21 could do similar work without getting similarpay. The failure of Respondent to so clearly explain or evenshow an attempt to explain during the period between thefirst grievance, March 9, and the final grievance, May 22,demonstrates that the asserted concern was not nearly asstrong as alleged. This failure, furthermore, leads me to findthat the filing of several grievances based on the continuedassignment of duties previously performed by IK21's wasnot motivated by a desire to harass Respondent.Respondent's argument that two of the grievances werecontradictory, as previously found herein, is baseless. Re-spondent states that McPherson initially protested her as-signment to work at Building BB but, as indicated hereto-fore, that grievance did not mention any work assignmentto Building BB and I credit the written basis for the griev-2 It should be noted that Early Mays believes that a grievance raising thesame issue can treat and incorporate at later steps subsequent violations ofthe contract by keeping a log of all such subsequent violations. However,McPherson was never informed of this possibility if, contrary to Wade'stestimony, such a possibility does in actuality exist. This direct contradictionbetween Wade and Mays indicates the lack of clarity in methods of handlinggrievances involving similar subsequent alleged violations of the contract.ance; i.e., the assignment to do the work of a IK21 to loadand unload tractor-trailer combinations. Accordingly, thesubsequent grievance protesting the failure to be assignedto Building BB cannot be found contradictory.McPherson's failure to agree to the settlement proposalin the treatment of her grievances involving combinationjobs is found to have been clearly induced by the lack ofclear understanding of what the settlement entailed. In fact,all the principals involved, with the exception of the inter-national union representative, Early Mays. appear to be-lieve that all but one grievance would be withdrawn, whichwas clearly contrary to what was proposed by Mays. Inas-much as McPherson never understood what the actual set-tlement proposal was, her refusal to accept an erroneousrendition cannot be deemed probative of harassment. Infact, McPherson's refusal to give up on her grievances indi-cates an intent to resolve the problem in its entirety, whichis reflective of good will. A further expression of this goodwill is the fact that McPherson had not filed any othergrievances involving the combination job issue up to thedays of the hearing.It is further found that the alleging of violations of differ-ent sections of the contract and requesting different reliefwere good-faith attempts to resolve the problem. The fail-ure of Respondent to indicate why it felt there was no con-tract violation is found to have induced McPherson andCleveland to try different approaches. Their attempt tochange the wording and to allege violations of the differentarticles is not found to be based on an attempt to harass.but rather demonstrates a failure to appreciate the nuancesof the contract while engaging in a good-faith attempt toresolve differences in the way the contract was being man-aged by Respondent. For example, the safety issue was oneraised not only by McPherson but by Gordon, a IK21. Simiindicated that he gave some instruction to McPherson, butwhen asked specifically about the dangers in failing to loada tractor-trailer combination correctly, Simi indicated itwas the responsibility of the driver to insure proper weightdistribution in the loading of such tractor-trailer combina-tions. Simi's response indicated that he never explainedweight distribution to McPherson, while at the same timeadmitting that improper weight distribution could cause thejackknifing of the trailer, admittedly a great hazard.It could be argued that the tearing up of the formal warn-ing abrogates the need for a remedial order. The unlawfulreprimand of McPherson has not been remedied since Hun-doble still threatened disciplinary action if she filed similargrievances. Additionally, Respondent did not advise Mc-Pherson or the Union that employees are free to engage insuch protected activity.The allegation that the filing of the combination jobgrievances by McPherson led to the necessity to work over-time several times is found to be without merit. Respon-dent's foreman, Simi, indicated that the first-step meetingsgenerally lasted between 15 and 20 minutes. Over the 3-month period here involved, and considering the five griev-ances which led to the issuance of the warning, a little morethan 1-1/2 hours' time was expended. Added to that theamount of time to prepare a grievance, which for argu-ment's sake would take the same or more time than the531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst-step meetings, it could be found that the grievanceshere involved took between 3 hours to a day at the most toprepare and file and handle through the first step. One day,as the most generous estimate for Respondent's argument,during a nearly 3-month period, could not be found a majorcontributing factor to the backlog. It appears that Hun-doble was anxious for the proper, smooth, and timely op-eration of department 94cc, which he designed. Hundobleremembered a prior incident involving work jurisdictionproblems, and his concern for his newly designed depart-ment appears to have led him to have issued the formalwarning. The issuance of the warning appears to be a reac-tion based on his concern for the department rather than atrue belief that McPherson's grievances were repetitive andunwarranted, since Hundoble admitted he never even re-viewed the grievances upon which he based the warning.The failure to review the grievances prior to the issuance ofthe warning to ascertain the soundness of his position leadsto a conclusion that Hundoble's action was in fact a reac-tion to McPherson's filing of the grievances and not a resultof ascertaining that such grievances were in fact repetitiveor were a technique of harassment. Ad Art, Incorporated,238 NLRB 1124 (1978).Contrary to Respondent's allegation, no proof of anti-union bias or coercive intent or effect is necessary for afinding of a Section 8(a)(1) violation, where the employerengages in conduct which, it may reasonably be said, inter-feres with the free exercise of employee rights under theAct. See Dover Garage II, Inc., 237 NLRB 1015 (1978).?At no time did McPherson refuse to work. McPhersonrequested a steward, continued working until the stewardarrived on the scene, filled out the grievance, and continuedworking thereafter. Accordingly, it is found that Respon-dent has failed to prove unwarranted harassment or in factharassment at all. It appears that the treatment of the griev-ances, which apparently are in limbo, and McPherson's fil-ing of such grievances resulted from a lack of communica-tion and a failure to resolve the initial grievances withdispatch. Based on the circumstances in this case, it cannotbe found that McPherson was harassing the Company tosuch an extent as to deprive her of the protection of Section7 of the Act.Respondent conceded through Wade that it may havebeen necessary to protect the different remedies sought aswell as retaining the potential of getting additional remediesby filing repetitive grievances. Certainly Hundoble's failureto review the grievances prior to issuing the formal warningfails to demonstrate a good-faith belief of harassment sincehe could not even ascertain what was requested in thegrievances or what the basis for their filing was. Accord-ingly, I conclude that Respondent violated Section 8(a)(l)of the Act when it reprimanded McPherson for filing griev-ances and threatened further discipline if grievances on thesame issue were filed in the future.3°As the Board held in Hanes Hosiery, Inc., 219 NLRB 338 (1975):We long have recognized that the test of interference, restraint, andcoercion under Section 8(aX) I) of the Act does not turn on Respondent'smotive, courtesy, or gentleness, or on whether the coercion succeeded orfailed. The test is whether Respondent has engaged in conduct whichreasonably tends to interfere with the free exercise of employee rightsunder the Act.C. Everett ClevelandEverett Cleveland has worked for Respondent for ap-proximately 2 years as a IK24 power trucker. He is as-signed to department 96. Cleveland is a member of theU.A.W. Local 76 and has been the chief steward since No-vember 1977.3'Department 96 is involved in material control and em-ploys forklift truckdrivers to deliver and pick up materialsand finished products to and from the different sections ofthe plant. The foreman of the department was Bill Barber,who assigned the drivers in his section to service particularareas of the plant. Everett Cleveland was assigned to thatarea called the "canopy area," which is on the east side ofAlvarado Street. Additionally, Cleveland was designatedthe backup man to Stinson to service the west side of Alva-rado Street, which includes department 98. Barber testifiedthat accordingly Cleveland would be required to be on thewest side of Alvarado Street "the biggest part of the day."According to Barber, Cleveland would be required to go todepartment 98 frequently; however, on the average, hewould service department 98 four to six times a day. In theevent that Willie Stinson, the driver who was permanentlyassigned to department 98, was absent, which was infre-quent, then Cleveland would assume his duties, includingfrequent runs to department 98-approximately three tofour times an hour.The duty hours for department 96 are from 7:06 a.m. to3:36 p.m., with lunch from 11:06 to 11:36 a.m. Depart-ments 98 and 96 are under the general supervision of Mi-chael Oakey.2Cleveland is involved in two separate complaint cases;Cases 32-CA-719 and 32-CA-973.I. Case 32-CA-719In the complaint, General Counsel alleged that Respon-dent, through Supervisors Crawford and Oakey, discrimi-nated against Cleveland because of his status as chief unionsteward" by restricting his access to department 98 duringnonworking time since January 23, 1978. Additionally, onor about May 19, 1978, Respondent, by Supervisor Oakey,issued a written reprimand to Cleveland for being presentin department 98 during nonworking time, in violation ofSection 8(a)(1) and (3) of the Act.The incidents leading up to the issuance of the writtenreprimand are as follows:During the first week of January,34Crawford saw Cleve-land talking to two of his employees, Kathleen McPhersonand Millicent Bell. Crawford stated that he felt such ac-tivity was disruptive, so he talked to Cleveland. Accordingto Crawford, "I asked him not to take his breaks in Section3t Pursuant to the collective-bargaining agreement, the chief steward pro-cesses both first- and second-step grievances.31 Oakey's job title is materials general foreman, which is a second-linesupervisory position. He started at Caterpillar as a weekly-salaried clerk andhas worked as an A.M. union machinist.33 Respondent employs 62 U.A.W. members.34 As previously indicated, Crawford was appointed foreman of depart-ment 98 on January 1.D" Crawford did not reprimand either Bell or McPherson for this incident.532 CATERPILLAR TRACTOR COMPANY98." The foreman, Crawford, admitted that one of the rea-sons he asked Cleveland not to take his breaks in depart-ment 98 was that he held the position of chief shop steward.During the conversation between Cleveland and Crawford,the steward never alleged that he was in the department onunion business. It had been Crawford's experience as a su-pervisor that where shop stewards entered a work area, theytended to be more disruptive because they attracted theworkers. Crawford does not remember complaining toOakey about this incident; however, Barber recalls Craw-ford telephoning him in early January to complain aboutthe presence of drivers in department 98. After receivingthe phone call, Barber immediately went to department 98and found three" of his drivers at the coffee machine; herequested that they consume their beverages outside the de-partment. Later that same day, Barber instructed the threedrivers not to take their breaks in department 98 for it dis-turbs the employees. They were told that in the future theywould have to take their breaks in an open yard outside thebuilding.On or about January 23, Crawford told Cleveland that hedid not want him to take breaks in department 98 andCleveland understood that he was restricted from the de-partment as of that date except for job- and union-relatedbusiness.Also in January,'7Oakey and Barber met with Cleveland.Oakey characterized the meeting as an attempt to establisha rapport between the supervisors and the chief shop stew-ard. Oakey stated he discussed the importance of not mix-ing union activities with employment duties.' Oakey foundCleveland very receptive to his remarks.In early February, Cleveland was observed passing outpapers to the employees prior to the start of the shift indepartment 98." Crawford brought the incident to the at-tention of the general foreman, Oakey, and later contactedWade to ascertain if Cleveland had permission to hand outunion literature in the department. Crawford also spoke toCleveland, indicating that he was disrupting the employees.Crawford did not explain how Cleveland disrupted his em-ployees, inasmuch as the shift had not yet started.Although the exact basis for the next meeting betweenOakey and Cleveland was not clearly presented on the rec-ord, it appears that as a result of the passing out of unionmaterial, Oakey spoke to Cleveland about wasting time andthe role of a trucker versus the role of a union chief steward.Oakey informed Cleveland that the two roles should not bemixed; Barber was also present at the meeting. The discus-sion of roles constitutes Oakey's entire recollection of theconversation. Cleveland, whose testimony I credit basedupon his much clearer recollection of the events, stated thatOakey informed him that he was spending too much time indepartment 98. Cleveland was dircted to stay out of depart-ment 98 unless he was there on union business or was pre-sent pursuant to his duties as a trucker. Oakey indicatedthat the request was made because Cleveland was the chief6 Cleveland, Willie Stinson, and Mike Noel.37 The exact date is not clearly established on the record.M It appears that the question of taking breaks in department 98 was notdiscussed at this meeting.This incident occurred after Cleveland's shift started.steward, which attracted attention due to employees want-ing to come over and talk to the chief steward. Oakey fur-ther mentioned that the employees of department 98 wereupset over the firing of a union steward who worked indepartment 94cc.? Cleveland admitted that he had a ten-dency to take a little more time on his breaks in department98 then he should and that he would try and work on it.Cleveland further indicated that he understood that Oakeydid not object to Cleveland being in department 98 onunion business.On February 23, Oakey again met with Cleveland, in-forming him that he was still wasting time, and, in fact, theproblem was getting worse. Accordingly, Oakey gaveCleveland a verbal warning for wasting time. Clevelandduring the discussion took offense to the directive to limithis visits to department 98 because he felt that his activitieswere so restricted that he could not function as chief stew-ard." Cleveland felt that he was the only trucker restrictedagainst taking breaks in department 98. Oakey told himthat Rudy Martinez and Willy Stinson were also warnedabout taking breaks in department 98 and disrupting thedepartment employees.Oakey also told Cleveland he was not restricted fromgoing to department 98 if it was before the start of Cleve-land's shift, during the course of his work as a trucker, or inthe course of his union duties. However, he was requestedto punch out and leave the premises at the completion ofhis shift because he had demonstrated his inability to gointo department 98 after his shift without bothering em-ployees who were still working.2Cleveland understood that the verbal warning was basedon the fact that he held the position of chief steward. Basedon this belief, Cleveland stated, he inquired during this con-versation if the restriction was placed upon him because hewas chief steward, to which Oakey replied "yes." Clevelandindicated that he would contact the National Labor Rela-tions Board because "there are laws protecting people thatare in unions." After the meeting, Cleveland filed a griev-ance which was dropped after the first-step answer."Oakey further testified that there were several occasionswhen he personally observed Cleveland disrupting employ-ees or wasting time in department 98." The dates theseincidents occurred were not specified.40 The fired employee's name was Harry Lehl. Cleveland was not involvedin the Lehl matter.4 Unlike the I.A.M. contract, the U.A.W. agreement does not provide thechief steward with walk-around time. Oakey, when he gave Cleveland thedirective, felt that if it impaired Cleveland's operations as chief steward,Cleveland had recourse through the grievance procedure to effect a modifica-tion of the directive if necessary.42 All employees were asked to leave the plant upon completion of shift. Ifemployees wanted to wait for another employee, they were to wait near thefront gate, then exit the plant as promptly as possible.3 Cleveland testified that he may have decided to drop the grievance him-self.4Some of these incidents are as follows: Cleveland was sitting on hisforklift while in department 98 while the employees had their lunch, eventhough Cleveland was not at lunch; on another occasion Cleveland parkedhis forklift outside of department 98, and proceeded to walk through thesection to the vending machine, talking to and hence disrupting employeeswhile he was walking through the section; another incident which occurredin February involved Cleveland at the start of department 98's shift deliver-ing what appeared to be a container of coffee and a doughnut to Bell, thenleaving the department.533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 18 at about 3:40 p.m., approximately 8 minutesbefore the end of the shift in department 98 at 3:48 p.m.,Oakey45observed Cleveland'6 enter the room and announceto several employees that former union President Frank Sil-va had been reinstated pursuant to an arbitrator's order.Silva had been employed in department 98 prior to hisseparation. Cleveland then proceeded to walk through aportion of the department, repeating the announcement.When Cleveland reached the desk of the routing clerk, BobHandor,'7who stopped work for just a minute to conversewith Cleveland, Oakey yelled out Cleveland's name andCleveland immediately left.Oakey characterized this incident as very disruptive.Cleveland testified that no one stopped working during theincident. There are several sharp conflicts in the testimonyregarding this incident. I credit the testimony of ChristineSandifer, who was not a party to the proceeding, based onher demeanor, the clarity of her recollection, and the factthat some of the matters testified to could be utilizedagainst her best interest. Sandifer is a packer in department98 and has worked for Respondent a little over 3 years.According to Sandifer, all employees generally punch outat 3:30 p.m. The time between 3:30 p.m. until the shift endsat 3:48 is devoted to cleanup. The employees chat with oneanother during the cleanup period; and employees whowork in other departments come through 98 and at timesstop and chat, but do not hang around until the end of theshift."Sandifer recognized that employees were not supposed tostand around after they finished cleaning up; however,Crawford does not "say anything to them [the employees]because when they are through cleaning up at that time hedoesn't say anything if you stay in your work area."Sandifer described the incident of May 18 as occurringduring the cleanup period when Cleveland entered depart-ment 98. Sandifer stopped working to wait for him, to in-quire whether Cleveland had seen her son. As Clevelandpassed by her he yelled out, "Frank Silva was coming back,I just got the call."49Sandifer did not hear Cleveland utteranother word after his announcement regarding the resultsof the arbitration. As Cleveland was leaving, Sandiferyelled at him but he would not turn around to conversewith her. Cleveland continued walking out and left the de-partment.The following morning, Oakey, in the presence of Cleve-land's supervisor and Handor, a steward, gave Cleveland awritten warning for creating a disturbance in department 98which constituted a failure to follow instructions to the ef-fect that he was not to enter department 98, or any other4 Oakey was acting as foreman that day in Crawford's absence.46 Cleveland's shift was over and he had just learned the results of anarbitration proceeding.47 Handor was working at the time of the incident. Handor was then asteward in the U.A.W.Oakey testified that not all employees were engaged in projects thatnecessitated cleaning up, and hence some worked right up to the end of theshift bell. This statement is controverted by Sandifer who said, to her knowl-edge, no packer is required to work up until the bell rings; and she doesn'tknow of any area where the people do not clean up. As stated previously, thetestimony of Sandifer is credited.49 Originally Sandifer stated she stopped work for a minute or two, thenrevised her testimony stating that she waited to talk to Cleveland for about 5minutes.area where people were working, except in the normalcourse of his duties.The discussion during the issuance of the formal warninggrew heated and Oakey, in uncontroverted testimony,stated Cleveland indicated he had a right to go to depart-ment 98 or any other portion of the plant anytime he de-sired, to conduct union business. Cleveland stated he wouldbe contacting the NLRB since he knew Oakey "had beentrying to set him up since December." Cleveland did file agrievance which has been dropped.Respondents actions could be construed as eminentlyreasonable, warning an employee who is wasting time anddisrupting other employees repeatedly. However, the ac-tions taken by Respondent through its agent did treatCleveland disparately. Willie Stinson,5' the 1K24 powertrucker assigned permanently to department 96, whomCleveland backs up, takes most of his breaks at department98 and occasionally engages in conversations with the em-ployees of that department. Stinson testified that neitherCrawford nor Barber has ever asked him not to take breaksin department 98.Millicent Bell testified that she often observes employeesof department 96 taking breaks in department 98, and fre-quently these truckers ask the packers to go to the vendingmachines and converse for a few minutes. Bell observedthat two drivers5' take breaks in department 98 once a dayand have short breaks with Bell about five times a week.Laurie Gitlin, another department 96 trucker, occasion-ally takes breaks in department 98,52 sometimes consumingher beverage alone and other times conversing with thepackers while they are working. Gitlin stated she doeswhatever she feels like and has never been asked by Craw-ford or Barber to refrain from taking breaks in department98.The formal warning issued for the incident of May 18was predicated on the failure to follow instructions not totake breaks in department 98 or to enter department 98 forpurposes other than union business or during the normalcourse of job duties. According to Sandifer, employees fromother departments frequently walk through department 98,stopping occasionally to chitchat. There was no indicationthat other employees who walk through department 98 oc-casionally stopping to chitchat were ever given warnings forsuch activities during the cleanup period. Accordingly, eventhough Cleveland's activities on this day did disrupt Sandi-fer for approximately 5 minutes and Handor for approxi-mately a minute, the issuance of a formal warning based onviolation of instructions that were discriminatorily issued isfound to have resulted in further disparate treatment ofCleveland. While there is no question that Cleveland didviolate plant rules, it appears that the plant rules were ap-plied to Cleveland in a much more rigorous manner than toother employees, based upon his union status which wasone of the primary reasons generating the instructions givenby the agents of Respondent that he not enter department98 except explicitly on union business or during the courseof his normal work duties. The disparate singling out ofso Stinson, like Cleveland, is assigned to department 96, and Bill Barber ishis supervisor.sl Tommy Harris and Rudy Martinez.52 Gitlin takes from zero to three breaks a week in department 98.534 CATERPILLAR TRACTOR COMPANYCleveland by Crawford and Crawford's superiors from thefirst week Crawford was the foreman of department 98 can-not be found to have been the normal application of plantrules. The pattern of truckers from department 96 takingbreaks in department 98 was well established on the record,and the initiation of discipline for such activity againstCleveland alone and the admission that such restriction waspartly attributed to his status as steward establish a primafacie case requiring Respondent to show that the increaseddiscipline was motivated by considerations unrelated toCleveland's union activities. Respondent's failure to showsimilar treatment for similar offenses by other drivers takingbreaks in department 98, as well as the testimony of theemployees of department 98 that during the cleanup periodemployees from other departments do wander through andoccasionally stop to converse without any apparent disci-plinary action being taken against them, require a findingthat the issuance of disciplinary action against Clevelandfor these activities was discriminatory and hence a violationof Section 8(a)(3) and (1) of the Act.The more stringent application of plant policies to asteward is contrary to Section 8(a)(3) of the Act. Gould Cor-poration, 237 NLRB 881 (1978): and Precision CastingsCompany, Division of Aurora Corporation, 233 NLRB 183(1977). The more rigorous enforcement of plant rules wasadmittedly, according to Crawford, motivated at least inpart by the fact that Cleveland was the chief steward.Though Respondent, through its agents, contends that theplant rules about wasting time by taking breaks, particu-larly in department 98, were equally enforced among alltruckdrivers from department 96, the truckdrivers them-selves disputed this allegation. As stated above, the testi-mony of the truckdrivers and other employees of depart-ment 98 was credited. The more rigorous enforcement ofthe plant rules against Cleveland, having been motivated onhis union status as chief steward, violates Section 8(a)(3)and (1) because it deviated from the pattern established forthe other employees of department 96 and was based on anadmitted discriminatory motive. See Upland Freight Lines,Inc., 209 NLRB 165 (1974), enfd. 527 F.2d 766 (9th Cir.1976); and Keller Manufacturing Company, Inc., 237 NLRB712 (1978).2. Case 32-CA-973General Counsel alleges that Respondent violated Sec-tion 8(a)(1) and Section 2(6) and (7) of the Act by disciplin-ing Chief Shop Steward Cleveland for engaging in pro-tected grievance activity. Cleveland was suspended on June7, 1978, for 60 days. Respondent based the suspension onthe grounds of insubordination and swearing at a supervi-sor.Events of June 7At approximately I p.m. on June 7, pursuant to a callfrom the foreman of department 94cc, Cleveland was re-quested by his foreman, Bill Barber, to report to the re-questing department to represent McPherson in filing agrievance. Because job duties required a delay, Clevelandleft his work station at 2 o'clock to take a bus to department94cc. When he disembarked from the bus he was met byForeman Simi, who inquired if he was there to representMcPherson. Cleveland was confused as to why he wasasked to wait outside but surveyed the area and noted apicnic table. There is great disparity in the testimony re-garding the state of the picnic table. Cleveland claimed thatthe table was filthy, covered with grease and grime, necessi-tating his entering the building to find a rag to clean off thetable. Simi and others testified that the table was merelyslightly dusty. McPherson characterized the table as notonly dirty but in an extremely windy location and close toloading docks which generated sufficient noise as to renderworking on a grievance difficult. No one disputes McPher-son's characterization of the location as windy. It is admit-ted by Simi that a truck was being loaded at the time. I findthat the condition of the picnic table was sufficiently dustyas to warrant cleaning prior to placing anything upon it,pursuant to the testimony of Peter Carnute.5" Carnutestated that he always noted the table was dusty and wipedit off prior to leaning against the edge or leaning on theedge.Cleveland testified that when he found that the table wasnot suitable because he could not clean it off, he entereddepartment 94cc and headed to an area called the lunch-room. He met McPherson and she followed him into thelunchroom.4 Cleveland and McPherson entered the lunch-room, which had no other workers present, and immedi-ately started to prepare the grievance." While McPhersonand Cleveland were discussing the grievance, a coworker,Don McDonald, entered the room and got some tea fromone of the vending machines. McDonald sat down at theend of the table. Approximately 5 minutes later, Simi en-tered the room and inquired what Cleveland and McPher-son were doing there since he understood they were to pre-pare the grievance outdoors. McPherson and Clevelandreplied that they were preparing a grievance, to which Simireplied that they were interrupting and interfering withother people in their work. At that point McDonald left thelunchroom. They then discussed where and when individ-uals could file grievances. Cleveland admitted that he toldSimi that he was tired of Simi intimidating and harassinghim every time he came to Simi's department to file a griev-ance and that he was going to "take his ass down to theNLRB." McPherson told Simi that he was interfering withtheir grievance procedure, to which Simi replied that hewas not. Cleveland then asked that Simi call Wade. Cleve-land also admitted further expletives were directed at Simi,such as "fuck you" and "I'll take your ass down to the53 Carnute is a layout planner for Caterpillar who was working in thebuilding adjacent to department 94cc and often caught a shuttle bus at thepicnic table location.5 The lunchroom is an area within the warehouse, set off by partitions,which contains a table and vending machines. Employees are allowed toenter the lunchroom to use the vending machines but upon acquinng aproduct from the machines they must return to their work area to consumewhat they have acquired.'5 McPherson requested a steward to file a grievance because a new ma-chine appeared on the floor which was operated by a member of the I.A.M.and McPherson felt that the machine should have been operated by a mem-ber of the U.A.W.535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB." Cleveland denies telling Simi "you ain't shitaround here."6Simi alleged that in addition to cursing at him, Clevelandwaved his arms at him and made threatening motions. I donot credit Simi's testimony in this regard. Based on the de-meanor of Simi compared to Cleveland, Cleveland's com-plete candor regarding the expletives used during this inci-dent, the fact that Simi is much larger than Cleveland, andthe fact that the men were separated by McPherson duringthe incident in the lunchroom, any visions of physical threatwere dispelled."Simi gave as his reason for requesting that the grievancesbe written up at the picnic table rather than in the lunch-room the fact that in two instances there were other individ-uals present when grievances were being prepared in thelunchroom, which disrupted those employees. Simi admit-ted that the employees should not have been in the lunch-room during preparation of those other two grievances.Simi further stated that he had only designated the lunch-room as a place to write up grievances approximately fourtimes because, at the time he so designated the lunchroom,there was excessive noise in the building due to construc-tion, and at times it got chilly in the morning outside so thatthe picnic table could not be used. Simi indicated that hefelt that using the lunchroom was disruptive of the otherworkers in contravention of article 5.4 in the current localagreement, which states that union business should be con-ducted with the least amount of interference with the de-partment. It is also alleged by Simi that he informed Cleve-land that he would have to use the picnic table for unionbusiness in the future prior to the events of June 7.Contrary to Simi's testimony, it appears that the lunch-room had been regularly used for the preparation of griev-ances. Cleveland testified that he prepared between 10 and20 grievances in department 94cc, all of which were han-dled in the lunchroom. McPherson, who is known to havefiled many grievances, stated that she prepared all but oneor two of her grievances in the lunchroom. Several otheremployees' filed a total of seven grievances, preparing allbut one in the lunchroom. The evidence strongly indicatesthat the lunchroom was the standard area used to preparegrievances.In response to the verbal altercation, Simi called Wade,relating Cleveland's behavior. The incident led to Cleve-land's suspension for 60 days. Wade testified that if it had56 Cleveland did admit that he stated to McPherson that Simi was "not shitaround here."7 Respondent attempted to discredit the testimony of McPherson throughthe testimony of Buz Dupuis. Dupuis is a stock clerk in charge of the card-board section. He overheard the altercation. Dupuis stated that McPherson,on the day following the incident, approached him and requested that he doa favor by replying to all inquiries about the incident stating that he did notsee or hear anything. Dupuis said no one else overheard this conversationbetween himself and McPherson. Dupuis admitted that he had never beenon the side of a labor union but had only been on one side, the Company'sside. He referred to himself as a company person. Dupuis admitted hereacted very adversely to the confrontation which occurred in the lunchroomand thought that Cleveland was extremely disrespectful and should havebeen discharged. The admission of company bias, cojoined with his ex-tremely adverse reaction to the incidents of June 7 including his desire tohave Cleveland fired, his demeanor on the stand, and his failure to mentionthe incident to Don McDonald, the employee he saw immediately after thealleged confrontation with McPherson, led me to discredit his testimony.O Gitlin, Young, and Martinez.been any employee other than a chief union steward, dis-missal would have been the norm. Wade listed many in-stances where cursing at a supervisor led to dismissal of theemployee. Wade admitted that none of the examples in-volved a union steward.On the basis of the record before me, Respondent has notsustained its burden of proving justifiable business reasonsfor maintaining the rule prohibiting access to building 94cc,instituted by Simi on June 7. The reason given by Simi-that it was to prevent disruption within the department-was the first time the non-access rule was announced andthe use of the picnic table for the actual preparation ofgrievances was required.9The basis for Simi's rule, instituted June 7, appears to bepretextual. Simi admitted that the work areas within thebuilding were large and that the preparation of grievanceswithin an individual's work area would not disrupt otherindividuals. Accordingly, there appears to be no reasonwhy Cleveland should be denied access to department 94ccto perform the duties of a chief shop steward pursuant toSimi's request, under the agreement, for a steward to assistan employee of his section in preparing a grievance. In fact,the pretextual nature of Simi's actions was clearly demon-strated by Hundoble, who stated that when he was super-vising in department 94cc he regularly instructed individ-uals to prepare grievances in the lunchroom. Hundoble'suse of the lunchroom for the filing of grievances when hewas acting supervisor indicates that, at least for one super-visor, the lunchroom was an area sufficiently removed fromthe general work areas of the department so as to causelittle or no disruption within the department.The filing of the grievance, as hereinbefore stated, is anactivity protected by Section 7 of the Act. To deny an em-ployee, during the agreed-upon grievance filing procedure,access to the actual premises of 94cc, is a disparate applica-tion of the no-access rule against an individual engaging inunion activities. See GTE Lenkurt, Incorporated, 204 NLRB921 (1973); Ford Motor Company (Romeo Tractor & Equip-ment Plant), 222 NLRB 855 (1976); Barney's Club, Incorpo-rated 227 NLRB 414 (1976); Campbell Chain Company,237 NLRB 420 (1978); Stein Seal Company, 237 NLRB 996(1978). Limiting Cleveland's access to department 94cc byrequiring him to remain outside the department to fill out agrievance while it was admitted that there were many areaswithin the building that were suitable for such activity isviolative of Section 8(a)(1) of the Act. That Cleveland didnot comply with the limitation does not relieve Respondentfrom its responsibility to permit access to company prem-ises, and in particular department 94cc, for the conduct oflawful union business pursuant to the terms agreed upon inthe contract.It is undisputed that Cleveland, when confronted by Simiduring the preparation of the grievance, did use abusiveand profane language. Although such conduct cannot becondoned, I find that it was an impulsive reaction to a pro-vocative and unreasonable limitation on the grievance filingprocedure, not causing any injury and not disrupting the59 Simi did give two first-step responses to Cleveland at the picnic tablepreviously; however, responses do not require the use of a table to preparewritten material. It also appears that when Simi gave the responses to Cleve-land at the picnic table, they did not sit down and use the table.536 CATERPILLAR TRACTOR COMPANYactivities of department 94cc. The incident was a single iso-lated event which was insufficiently serious to deprive theemployee performing his duties as a chief steward of theprotections of the Act. MP Industries, Inc., 227 NLRB 1709(1976). Accordingly, I find that Cleveland's use of abusiveand profane language did not deprive this steward of theprotective mantle of the Act, and that Cleveland's suspen-sion for engaging in the protected concerted activity of pre-paring a grievance violated Section 8(aXI) of the Act.Furthermore, the reaction to Cleveland's abusive lan-guage was disparate when compared to the reaction toCrawford's comments to Bell.?0 As Oakey testified in rela-tion to Crawford's behavior toward Bell, he stated thatthere was a company policy regarding abusive language.The use of abusive language would not be tolerated by anyemployee, including management. However, Crawford wasnot subjected to suspension or firing, contrary to Wade'stestimony that such behavior would, normally and rou-tinely, subject the employee who used abusive language todischarge. Oakey considered Crawford's comment a viola-tion of this company rule and further stated that he hadnever heard of a similar incident where management di-rected language in similar poor taste or so provocatively toan employee under his supervision. The fact that the Com-pany claims that it took great umbrage to any type of ac-tivity which included the use of abusive language is notsupported by the facts on this record. Accordingly, the sus-pension of Cleveland, based on the incident, for insubordi-nation and the use of abusive and profane language, isfound to be violative of Section 8(aX)(1).CONCLUSIONS OF LAW1. Respondent, Caterpillar Tractor Company, is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Automobile, Aerospace, and Agricultural Im-plement Workers of America, Local No. 76, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. By interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed them in Section7 of the Act, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(aXl1) of the Act.4. Respondent has violated Section 8(aX3) and (1) of theAct by disparate treatment of Everett Cleveland, motivatedin part by his status as chief union steward.5. Such unfair labor practices affect commerce withinthe meaning of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices within the mean-ing of Section 8(a)( I) and (3) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act. Accordingly,the Respondent shall be ordered to immediately make Ev-erett M. Cleveland whole for any loss of earnings and com-0 As noted previously, Crawford commented to Bell that she could playwith herself in the ladies room.pensation he may have suffered because of this illegal dis-crimination against him in his employment as herein found.Backpay for Cleveland and interest thereon are to be com-puted in the manner prescribed in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).6 Respondent shall also revoke andexpunge from its files and records all warnings issued toemployees Everett M. Cleveland, Kathleen McPherson,and Millicent Bell which have been found unlawful herein.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6:The Respondent, Caterpillar Tractor Company, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Disciplining employees because they file grievancesunder the collective-bargaining agreement governing theterms and conditions of their employment.(b) Disciplining or otherwise reprimanding employees ina manner more severe than consistent with established dis-ciplinary policy because of their interest in or activity onbehalf of the Union, or any other labor organization, or inorder to discourage such union activity.(c) Disciplining or otherwise discriminating against em-ployees because of their interest in or activity on behalf ofthe Union or any other labor organization.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Immediately offer Everett M. Cleveland the earningslost during his unlawful suspension in the manner set forthin that portion of this Decision entitled 'The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Strike and physically remove from its records andfiles any reference to formal and informal warnings, hereinfound unlawful, given to employees Everett M. Cleveland,Kathleen McPherson, and Millicent Bell.(d) Post at its San Leandro, California, facility copies ofthe attached notice marked "Appendix."" Copies of the no-61 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the finding,conclusions, and recommended Order herein shall, as provided in Sec. 102A48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtice, on forms to be provided by the Regional Director forRegion 32, after being duly signed by the authorized repre-sentative of Respondent, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees cus-tomarily are posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced or covered by any other material.(e) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the remainder of the com-plaint be, and it hereby is, dismissed.538